ORDER
This matter came before the previously scheduled En Banc conference of the Court on the Petition of the defendants for an Interlocutory Appeal, and the Court finds:
1. On January 7, 1991, the defendants filed in the Circuit Court of Jackson County a motion to disqualify C.R. McRae as counsel for the plaintiff on the ground that his serving violated Mississippi Code Annotated, Section 9-1-25 (1972), as well as Canons of the Code of Judicial Conduct.
2. Jackson County Circuit Court Judge Clinton E. Lockard on January 23, 1991, denied this motion.
3. On January 25, 1991, there was filed with this Court a Petition by the Defendants for Permission to perfect an Interlocutory Appeal addressing the issue of C.R. McRae serving as Counsel for plaintiff in this cause, to which there has been filed a response.
4. On this date, prior to the convening of the En Banc conference, the Court was informed that there had been filed with the Clerk a copy of what purports to be an order of this date entered by Circuit Court Judge Lockard that C.R. McRae has withdrawn as counsel for plaintiff in this case *144and other attorneys, Jim Kitchens and James W. Nobles, Jr., have entered their appearance in circuit court as counsel for the plaintiff.
5. By direction, the Clerk has telephoned the Circuit Court Clerk of Jackson County and verified that this document is indeed a true copy of an order signed and entered this day by Circuit Judge Lockard, and is in the process of being recorded on the minutes of the Circuit Court of Jackson County. The Circuit Court Order is attached and made a part of this Order.
6. That the only question addressed on this Petition for Interlocutory Appeal no longer exists, and the issue is moot.
IT IS THEREFORE, ORDERED that the Petition for Interlocutory Appeal be dismissed as moot.
ORDERED, this the 5th day of February, 1991.